DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rejected because the beginning of step (b) in the claim is unreadable. It appears that there was a misprint in applicant’s submitted copy where two lines were printed on top of one another. In the interests of furthering prosecution, the examiner has assumed that the amendments to claim 27 were in line with that of claim 17, limiting the claim to location properties rather than size properties and the claim has been examined accordingly, however a clean version of the claim must be submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-21 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobbs (US 2005/0029287) in view of Lavie et al. (US 2009/0202686, hereafter Lavie) and Noll. (US 8,141,970)
	With respect to claim 17, Mobbs teaches a drink dispensing system, comprising: one or more sensors (machine sensors S, par. 39)  for sensing property-data of a drink container; and control circuitry configured to  determine, from the property-data of the drink container, at least one container property (par. 60-61), and dispensing a drink, including using the at least one container property to control the dispensing. 
	Mobbs does not explicitly teach the system is a drink printing system comprising an ink-jet printer, or the control circuitry is configured to determine from the property-data of the drink container at least one container-location property, wherein the determining includes calculating, from the property-data, at least two parameters of a circle describing a portion of the container, and cause the ink-jet printer to print an image on an upper surface of a drink held in the container.
	Lavie teaches a drink printing system for printing on a drink comprising an ink-jet printer (applicator 2, par. 21) defining a target location, and control circuitry (data controlling device 6, par. 23) for calculating at least two parameters of a circle describing a portion of the container (printing surface is a circle) and causing the ink-jet printer to print an image on an upper surface of a drink held in a container. (par. 21-24, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mobbs to include an ink-jet printer and control circuitry, as taught by Lavie, in order to print an image on the surface of the dispensed beverage.
	Noll teaches a printing system for printing on a container (can 10) comprising one or more sensors (sensors 50 60) to determine property-data of the container comprising at least one container-location property and control circuitry for causing the printer to print an image on the surface of the container using the at least one container-location property to control the printing of the image. (col. 2, lines 20-34, col. 6, line 57 – col. 7, line 7)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Mobbs to control the printer based on a container-location property, as taught by Noll, in order to more accurately print the image depending upon the precise relationship between the print head and the object to be printed.
	With respect to claim 18, Mobbs, as modified by Lavie and Noll, teaches the one or more sensors includes an optical sensor. (Mobbs, par. 8, 43)
With respect to claim 19, Mobbs, as modified by Lavie and Noll, teaches the one or more sensors includes a plurality of optical sensors. Mobbs, par. 60-61)
	With respect to claims 20-21, although Mobbs, as modified by Lavie and Noll, does not explicitly teach the property-data includes coordinates of at least three points, or the at least two calculated parameters of the circle include a radius or a diameter, these are common parameters for properly locating a point in space with respect to a circle and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include such coordinates and calculations in order to accurately provide a printed image on the surface of the dispensed beverage.

With respect to claim 27, Mobbs teaches a method of operating a drink dispensing system, comprising: one or more sensors (machine sensors S, par. 39)  for sensing property-data of a drink container; and control circuitry configured to  determine, from the property-data of the drink container, at least one container property selected from the group of container properties consisting of container-size properties (par. 60-61) and container-location properties, the method comprising: sensing, by the one or more sensors, property-data of the container; determining from the property-data about the container, at least one container property selected from the group of container properties consisting of container-size properties and container-location properties, and dispensing a drink, including using the at least one container property to control the dispensing. 
	Mobbs does not explicitly teach the system is a drink printing system comprising an ink-jet printer wherein the determining includes calculating, from a sensed location property, at least two parameters of a circle describing a portion of the container, and causing the ink-jet printer to print an image on an upper surface of a drink held in the container using the at least one container-location property.
	Lavie teaches a drink printing method for printing on a drink comprising an ink-jet printer (applicator 2, par. 21) defining a target location, and control circuitry (data controlling device 6, par. 23) for calculating at last two parameters of a circle describing a portion of the container (printing surface is a circle) and causing the ink-jet printer to print an image on an upper surface of a drink held in a container. (par. 21-24, Figs. 1-3)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Mobbs to include an ink-jet printer and control circuitry, as taught by Lavie, in order to print an image on the surface of the dispensed beverage.
Noll teaches a printing method for printing on a container (can 10) comprising one or more sensors (sensors 50 60) to determine property-data of the container comprising at least one container-location property and control circuitry for causing the printer to print an image on the surface of the container using the at least one container-location property to control the printing of the image. (col. 2, lines 20-34, col. 6, line 57 – col. 7, line 7)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Mobbs to control the printer based on a container-location property, as taught by Noll, in order to more accurately print the image depending upon the precise relationship between the print head and the object to be printed.
	With respect to claims 28-29, although Mobbs, as modified by Lavie and Noll, does not explicitly teach the property-data includes coordinates of at least three points, or the at least two calculated parameters of the circle include a radius or a diameter, these are common parameters for properly locating a point in space with respect to a circle and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include such coordinates and calculations in order to accurately provide a printed image on the surface of the dispensed beverage.
With respect to claim 30, Mobbs, as modified by Lavie and Noll, teaches the one or more sensors includes an optical sensor. (Mobbs, par. 8, 43)
With respect to claim 31, Mobbs, as modified by Lavie and Noll, teaches the one or more sensors includes a plurality of optical sensors. Mobbs, par. 60-61)
With respect to claims 32-33, Mobbs, as modified by Lavie and Noll, teaches the control circuitry is configured to determine from the property-data of the drink container at least one container-size property and cause the ink-jet printer to print the image based on the container-size property. (Mobbs, par. 60-61)

Response to Arguments
Applicant’s arguments filed February 7, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853